Title: From James Madison to the Chairman and Secretary of the Republican Committee of Salem County, New Jersey, 18 March 1809
From: Madison, James
To: Chairman and Secretary of the Republican Committee of Salem County, New Jersey


Gentn.
Washington Mar. 18. 1809
The proceedings of “the Repubn. Delegates of the several Townships of the County of Salem[”] in N. Jersey, on the 3d. inst: transmitted by you, have been duly recd.
It is highly agreeable to find in these proceedings our national embarrassments traced to their true source, in the injustice & aggressions of foreign powers; and equally so to see the measures for counteracting them so entirely approved. It can not be doubted that these measures have had many salutary effects, and that the efficacy of them wd. have been still greater, if the perseverence of those powers in their wrongs had been less encouraged by unworthy Citizens who have shewn themselves ready to sacrifice their duty & their Country, to the spirit of party or the thirst of gain. There could not be a more honorable contrast than is presented in the sentiments and determinations of the meeting in the County of Salem; nor pledges more animating to those charged with the maintenance of the rights and interests of the Nation.
Having borne a part, tho’ less distinguished than your partiality ascribes to me, in establishing the system of Govt. under which we live, I may well be presumed to feel a solicitude for its success, as well as a conviction of the soundness of its principles. Thus far we have all had reason to be gratified with its fruits; and nothing could make me more happy than to be among the instruments of divine providence, in rendering it conducive in the highest possible degree to the welfare of our Country.
